IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40611

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 613
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 1, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DANNELL LLOYD MONTGOMERY,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period   of    confinement     of    four    years,    for    trafficking  in
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGeevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dannell Lloyd Montgomery pled guilty to trafficking in methamphetamine. I.C. § 37-
2732B(a)(4).    In exchange for his guilty plea, additional charges and an allegation that
Montgomery was a persistent violator were dismissed. The district court sentenced Montgomery
to a unified term of fifteen years, with a minimum period of confinement of four years, to run
concurrent with an unrelated sentence. Montgomery appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Montgomery’s judgment of conviction and sentence are affirmed.




                                                   2